There were two issues presented in this case: (a) Whether the defendant was negligent as alleged in the petition; and (b) whether the injury to the plaintiff "was caused solely and proximately by her own negligence in not exercising any degree of care for her own safety," as alleged in the defendant's answer.
The verdict of the jury was general, finding "the issues in this case in favor of the defendant, the village of Girard." The only errors claimed relate solely to the defendant's negligence. Since the verdict of the jury might have been returned "on either or both of such issues, and there is nothing in the record to disclose upon which issue *Page 262 
the jury based its verdict," the judgment of the Court of Appeals should be affirmed on the authority of Ochsner, Admr.,v. Cincinnati Traction Co., 107 Ohio St. 33, 140 N.E. 644, and cases therein cited and approved.
DAY, J., concurs in this dissenting opinion.